Cite as 2013 Ark. 312

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-13-438

EDWARD THOMPSON                                    Opinion Delivered September   5, 2013
                                 APPELLANT
                                                   MOTION FOR EXTENSION OF
V.                                                 TIME TO FILE A BELATED BRIEF

STATE OF ARKANSAS
                                   APPELLEE
                                                   MOTION GRANTED.


                                        PER CURIAM

       Appellant Edward Thompson, by and through his attorney Patrick J. Benca, has filed

a motion to file belated brief, and seeks an extension of time for a period of forty-five days in

which to file the brief.

       This court appointed Patrick J. Benca to be appellant’s counsel on June 20, 2013.

Appellant’s brief was due to be filed on July 30, 2013. The brief was not filed by that date,

and no motion to file a belated brief was filed by counsel. Mr. Benca filed this motion on

August 9, 2013, requesting the he be allowed to file a belated brief and for a forty-five-day

extension from the original due date.

       This court will accept a criminal appellant’s belated brief to prevent an appeal from

being aborted. Holt v. State, 2011 Ark. 213 (per curiam). Good cause must be shown to grant

the motion. See Strom v. State, 356 Ark. 224, 147 S.W.3d 689 (2004) (per curiam) (holding

that appellate counsel’s admitted failure to timely file the brief constituted good cause to grant

the motion for belated brief).

       Here, it is clear that counsel’s failure to comply with our rules resulted in the untimely
                                      Cite as 2013 Ark. 312

filing of appellant’s brief and, thus, constitutes good cause for granting the motion.

Accordingly, we grant appellant’s motion to file a belated brief and grant a final extension of

forty-five days from the original due date for filing appellant’s brief.

       A copy of this order will be forwarded to the Committee on Professional Conduct.

       Motion granted.



       Patrick J. Benca, for appellant.

       No response.




                                               2